Collins, J.
Action in ejectment to recover possession of a narrow strip of land situated in a fractional section bordering upon three large meandered lakes. These lakes so encroach upon the section that its northwest and southeast corners could not be established upon the ground by the governmental surveyors, nor could quarter •corner posts be placed upon the north or east or west boundary lines.
The northeast and the southwest corners were located, and also the quarter post upon the south line. A verdict was ordered in defendant’s favor, and the appeal is from an order denying a new trial. Both parties claimed title through various conveyances from one *543Stoddard. The answer alleged and admitted that plaintiff and defendant were coterminous owners of land situated in the section referred to, that the land therein owned by plaintiff was bounded on the south by defendant’s land, and that the pending litigation grew out of a dispute concerning the actual location of the division line. The issue, as presented by the pleadings, was not complicated, but reduced to an inquiry as to the real location on the ground of defendant’s north line. With this determined and fixed, the case was easily disposed of. If it was where the defendant claimed, the plaintiff had no cause of action. If, upon the other hand, any part of the strip described in the complaint lay north of this line, the plaintiff’s right, according to the pleadings, to recover possession of the same, could not well be controverted. The deeds whereby Stoddard and his wife conveyed to Chatfield, and the latter conveyed to defendant, set forth in the answer and introduced in evidence by plaintiff, were admissible in evidence, as the most competent proof of the line in dispute. There were two of these deeds from Stoddard and wife to defendant’s grantor, Chatfield, — one dated in 1881; the other, given to correct an error in description discovered in the first, bearing date 1883. In each of these conveyances the premises were described by metes and bounds; the starting point, which became the southwest corner of the tract, the west boundary line, the northwest corner, and the north boundary line, being the same, — except that the distance along said north line was increased from sixty-nine and a half (69J-) to ninety (90) rods by means of the last deed. So that, when considering the merits of this appeal, either of these deeds might be referred to for tbe purpose of ascertaining the location of defendant’s north line, as fixed therein. According to the last deed, so much of this description as bears upon the point in'issue was as follows: “Beginning on the west line of the southeast quarter of sec. 35. * * * sixty-eight rods north of the southwest corner of said quarter section; running thence north 21 rods and 10 links; thence east 90 rods, to the lake shore.” It has already been stated that the quarter post on the south line of the section had been fixed by the government surveyors, and there is no dispute between these parties as to its exact situation on the ground. The true corner is where the *544United States surveyors in fact established it, whether such location is right or wrong, as may be shown by a subsequent survey. Chan v. Brandt, 45 Minn. 93, (47 N. W. Rep. 461;) Cragin v. Powell, 128 U. S. 697, (9 Sup. Ct. Rep. 203;) Nesselrode v. Parish, 59 Iowa, 570, (13 N. W. Rep. 746.) The starting point is, according to the deed, precisely 68 rods north of this post, on the west line of the southeast quarter, which is, of course, the dividing line between that and the southwest quarter of the section. The manner in which this dividing line must be run and fixed is beyond controversy. It is to be run from the quarter section corner post on the south boundary of the section, due north to the lake on the north side of the section. Eev. St. U. S. §§ 2396, 2397. This is also in conformity with the instructions received from the proper authorities at Washington according to the testimony of plaintiff's witness Cooley, a practical surveyor, who ran out and established defendant’s west and north lines prior to the bringing of this action. Nor was this method of determining the lines described in the deed really questioned by defendant’s witness Egan, also a practical surveyor, who had run the lines. The starting point being thus fixed, due north and 68 rods distant from the quarter corner post, the defendant’s northwest corner was due north therefrom 21 rods and 10 links, and this was the point or corner from which his north line ran due east, at right angles from the west line, to the lake shore. It would seem that there should be no difficulty in establishing either of these lines upon the ground, nor do we understand from the testimony that either of the surveyors just referred to was in doubt when he ran the lines in accordance with the description found in the deed. The doubt appears to have arisen when the witness Egan attempted to locate a north line which would conform to a survey made by the witness Gould just prior to the making of the first deed to Cbatfield, in 1881. Immediately after that conveyance, Stoddard, who then owned the land north of that which he had just conveyed to Chatfield, and the latter-, joined in the building of a wire fence along what had been fixed as the dividing line between them by Gould, and which was supposed to be the line by all parties. The premises in dispute lie just south of this fence, it being contended by defendant that this fence is on the line. Ac*545cording to Cooley’s testimony, this fence at defendant’s northwest corner is eight feet north of the true line, and, as it deflects to the north as it runs easterly, it is considerably more than that distance north of the true line where it intersects the lake; and, according to the testimony of defendant’s witness Egan, the fence at his northwest corner is ten feet north of the true line.
It is well settled that when the grant describes the premises by distinct and definite boundaries, from which the lands may be located, no extrinsic facts or parol evidence can be resorted to for the purpose of controlling or varying the description. The boundaries must be got at by the calls in the deed, when they are definite and distinct. Drew v. Swift, 46 N. Y. 204; Lawrence v. Palmer, 71 N. Y. 607; Waterman v. Johnson, 13 Pick. 261; Bond v. Fay, 12 Allen, 86.
But it is claimed by counsel for defendant that, while Stoddard and Chatfield were coterminous owners, a dividing line was agreed upon between them, upon which the fence was built, and which must now be held to be the true line. The facts were that when the former agreed to sell to the latter a tract of land out of a larger tract, running from his west line to the lake, and of sufficient width to embrace 10 acres, the witness Gould was employed to survey it, that its description by metes and bounds might be obtained. This he attempted to do, and stakes were driven along the supposed north line of Chatfield’s purchase, and according to those stakes the fence was built. There was no controversy over this location for the division fence, for the parties had no reason to suppose the survey to be erroneously made. But, without going into details as to the mistakes made by Gould, it is obvious that his work was very inaccurate and unreliable. The rule of law which counsel attempt to apply is well understood, and may be thus stated: Evidence of what is called a “practical location” of the boundaries of real property is often competent in cases of controversy respecting division lines, and it is sometimes difficult to determine whether such evidence should be received or rejected. Where there can be no real doubt as to how the premises should be located according to certain and known boundaries described in the deed, to establish a location different *546therefrom, which shall deprive the party claiming under the deed of his legal rights, there must be either a location which has been acquiesced in for a sufficient length of time to bar a right of entry under the statute of limitations, or the erroneous line must have been agreed upon between the parties claiming the land, on both sides thereof, and afterwards acquiesced in, or the party whose right is to be barred must have silently looked on while the other party acted or subjected himself to expense in regard to the land, which he would not have done if the line had not been so located. But to establish a practical location which is to divest one of a clear and conceded title by deed, the extent of which is free.from ambiguity or doubt, the evidence establishing such location should be clear, positive, and unequivocal. There should be an express agreement made between the owners of the lands, deliberately settling the exact, precise line between them, and acquiescence for a considerable time, or, in the absence of proof of such agreement, it should be as-clearly and distinctly shown that the party claiming has had possession of the premises claimed up to a certain, visible, and well-known line, with the knowledge of the owner of the adjoining land, and his acquiescence, continued for a considerable period of time. What this period is, has not been limited or defined, is quite vague and uncertain, and must necessarily depend upon the particular circumstances of each ease. It has often been said that this acquiescence must have continued for a period of time scarcely less than that prescribed by the statute of limitations; and in some cases it has been held that the doctrine' that an express agreement, recognizing an erroneous boundary line, will conclude a party, must rest, if tenable at all, upon the principle of estoppel. Upon the general subject, see Tyler, Bound, p. 288 et se%., and many cases cited; Hass v. Plautz, 56 Wis. 105, (14 N. W. Rep. 65;) Pickett v. Nelson, 79 Wis. 9, (47 N. W. Rep. 936;) Cleaveland v. Flagg, 4 Cush. 76; Russell v. Maloney, 39 Vt. 579; Krider v. Milner, 99 Mo. 145, (12 S. W. Rep. 461;) Coleman v. Smith, 55 Tex. 259, Smith v. Hamilton, 20 Mich. 433.
The most that can be urged in defendant’s behalf in support of his •claim to a practical location, which will conclude the parties, is that, misled by Gould’s inaccurate survey, and in ignorance of his mistake, *547the then coterminous owners of the land united in building a fence upon the supposed boundary, and for some nine years afterwards, still in ignorance of the mistake, they and their grantees acquiesced in treating and considering this fence as on the division line between their respective holdings. Certainly these acts did not conclude the parties.
Order reversed.
(Opinion published 54 N. W. Rep. 740.)